<Participant Full Name>

Dear <Participant First Name>

Congratulations, you have been given a stock appreciation right (or “SAR”) in
recognition of your contributions to the success of Discovery Communications,
Inc. (the “Company”). A stock appreciation right gives you the right to receive
cash based on the increase in value, if any, between the value of the Company’s
Series A common stock when we grant the SAR (the base price) and the value when
you exercise the SAR, assuming you satisfy the conditions of the Plan and the
implementing agreement. We would like you to have an opportunity to share in the
continued success of the Company through this stock appreciation rights grant
under the Discovery Communications, Inc. 2005 Incentive Plan (As Amended and
Restated) (the “Plan”), the Plan under which the Company will now make equity
grants after the transactions that closed on September 17, 2008. The Company’s
general program to offer equity and equity-type awards to eligible employees is
referred to as the Performance Equity Program (“PEP”). The following represents
a brief description of your grant. You will receive additional details regarding
your SAR within the next several weeks including a SAR Grant Agreement (the
“Grant Agreement”) and a copy of the Plan; responses to frequently asked
questions are attached. In addition, if you are located in a country other than
the United States, you will receive an International Addendum with your first
award under the Plan that you must sign and return to the Company. If you are
subject to this requirement, the International Addendum is enclosed. These
materials will provide important information regarding the mechanics of the SAR
and instructions for accepting the grant and for designating beneficiaries.

SAR Grant Summary:

     
Date of Grant
  <Grant Date>
 
   
SAR Shares
  <Number of SARS Granted>
 
   
Base Price per Share
  <Grant Price>
 
   
Exercisability Dates
  25% of the SARs beginning on the first anniversary of
the Date of Grant and an additional 2% of the SARs
beginning on each subsequent anniversary.
 
   
Term Expiration Date
  <Expiration Date>
 
   



•   You have been granted a stock appreciation right with respect to shares of
Discovery Communications, Inc. Series A Common Stock. The total number of shares
under your grant is in the chart above under “SAR Shares” and the base price per
share is under “Base Price per Share.”



•   The potential value of your SAR increases if the price of the Company’s
stock increases, but you also have to continue to work for the Company (except
as the Grant Agreement provides) to actually receive such value. Of course, the
value of the stock may go up and down over time.



•   You can’t exercise the SAR (convert it into cash) until it becomes
exercisable. Your SAR becomes exercisable in four annual 25% increments
beginning on the first anniversary of the Date of Grant, assuming you remain an
employee of the Company and subject to the terms in the Grant Agreement.



•   Whether or not you decide to exercise your SAR is your decision, and you
have until the SAR expires (which will be no later than the seventh anniversary
of the Date of Grant, <Expiration Date>, but can end earlier in various
situations) to make that decision.



•   In most countries, you will be taxed on your SAR as soon as you exercise the
SAR. However, tax laws vary by country, so please check with your tax advisor or
government tax office.

You can access the DAP portal for updates and information, email
pepquestions@discovery.com, or call the Compensation Hotline at 240-662-3493
with any
questions.

1

Discovery Performance Equity Program
Cash-Settled Stock Appreciation Right Agreement for Employees

Discovery Communications, Inc. (the “Company”) has granted you a stock
appreciation right (the “SAR”) under the Discovery Communications, Inc. 2005
Incentive Plan (As Amended and Restated) (the “Plan”), the Plan under which the
Company will now make equity grants after the transactions that closed on
September 17, 2008. The Company’s general program to offer equity and
equity-type awards to eligible employees is referred to as the “Performance
Equity Program” (or “PEP”). The SAR lets you receive a cash amount equivalent to
the appreciation in value, if any, at the time of exercise of a specified number
of shares of the Company’s Series A common stock (the “SAR Shares”) over a
specified measurement price per share (the “Base Price”).

The individualized communication you received (the “Cover Letter”) provides the
details for your SAR. It specifies the number of SAR Shares, the Base Price, the
Date of Grant, the schedule for exercisability, and the latest date the SAR will
expire (the “Term Expiration Date”).

The SAR is subject in all respects to the applicable provisions of the Plan.
This Grant Agreement does not cover all of the rules that apply to the SAR under
the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan. If you are located in a country other than the United States, you are also
receiving an International Addendum to this Grant Agreement (the “International
Addendum”). You are required to sign a copy of the International Addendum in
addition to accepting this Grant Agreement electronically. The International
Addendum is incorporated into the Grant Agreement by reference and supplements
the terms of this Grant Agreement and future grants to you under the Plan.

The Plan document is available on the Fidelity website. The Prospectus for the
Plan and the Company’s S-4, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the SAR, the value of
the Company’s stock or of this SAR, or the Company’s prospects. The Company is
not providing any advice regarding tax consequences to you or regarding your
decisions regarding the SAR; you agree to rely only upon your own personal
advisors.

No one may sell, transfer, or distribute the SAR without an effective
registration statement relating thereto or an opinion of counsel satisfactory to
Discovery Communications, Inc. or other information and representations
satisfactory to it that such registration is not required.

2

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

     
SAR
Exercisability
  While your SAR remains in effect under the SAR Expiration section, you
may exercise any exercisable portions of the SAR (and receive the applicable
appreciation in value) under the
timing rules of this section.

The SAR will become exercisable on the schedule provided in the Cover Letter to
this Grant Agreement, assuming you remain employed (or serve as a member of the
Company’s board of directors) through each Exercisability Date. Any fractional
shares will be carried forward to the following Exercisability Date, unless the
Committee selects a different treatment. For purposes of this Grant Agreement,
employment with the Company will include employment with any Subsidiary whose
employees are then eligible to receive Awards under the Plan (provided that a
later transfer of employment to an ineligible Subsidiary will not terminate
employment unless the Committee determines otherwise).

Exercisability will accelerate fully on your Retirement, or, while employed,
your Disability or death. If the Company terminates your employment without
Cause during a calendar year before the SAR is fully exercisable, the SAR will
remain or become exercisable as though you remained working through any
Exercisability Dates occurring during the 90 days after the date of termination.
(“Cause” has the meaning provided in Section 11.2(b) of the Plan. “Retirement”
means your employment ends for any reason other than Cause at a point at which
you are at least age 60 and have been employed by the Company, any of its
subsidiaries, or Discovery Communications, LLC for at least five years, where
your period of service is determined using the Company’s Prior Employment
Service Policy or a successor policy chosen by the Committee. Acceleration upon
Retirement does not apply in countries subject to the EU Directive on
Discrimination.)



      Change in Notwithstanding the Plan’s provisions, if an Approved
Transaction,



      Control Control Purchase, or Board Change (each a “Change in Control”)
occurs while you remain employed by the Company, the SAR will only have
accelerated exercisability as a result of the Change in Control if (i) within
12 months after the Change in Control, (x) your employment is terminated without
Cause or (y) you resign for Good Reason and (ii) with respect to any Approved
Transaction, the transaction actually closes and the qualifying separation from
employment occurs within 12 months after the closing date.

“Good Reason” has the meaning provided in your employment agreement with the
Company or, if no such agreement is in effect after a Change in Control, any of
the following events without your consent and as measured against the status in
effect at the Change in Control (unless you have subsequently consented to a
different status):  (a) a required relocation of your principal place of
employment that results in an increase in commuting distance of at least 50
miles, (b) a job level reduction of at least two levels, or (c) a reduction in
base salary, provided however, that you must provide the Company with written
notice of the existence of the event constituting Good Reason within 45 days of
your knowledge of any such event having occurred and allow the Company 30 days
to cure the same.  If the Company so cures the change, you will not have a basis
for terminating your employment for Good Reason with respect to such cured
change.  If such event is not cured within such 30 day period, you may make your
resignation effective at the end of such 30 day period. Unless the Committee
determines otherwise, Good Reason provides an acceleration only for resignations
during the 12 month period following a Change in Control.

The Committee reserves its ability under Section 11.1(b) of the Plan to vary
this treatment if the Committee determines there is an equitable substitution or
replacement award in connection with a Change in Control.

          SAR Expiration   You cannot exercise the SAR after it has expired. The
SAR will expire no later     than the close of business on the Term Expiration
Date. Unexercisable portions     of the SAR expire immediately when you cease to
be employed (unless you are     concurrently remaining or becoming a member of
the Board). Exercisable     portions of the SAR remain exercisable until the
first to occur of the     following, each as defined further in the Plan or the
Grant Agreement, and then
 
  immediately expire:  

 
  •   Immediately upon termination of employment for Cause



  •   The 30th day after your employment (or directorship) ends if you resign
other than on Retirement



  •   The 90th day after your employment (or directorship) ends if the Company
terminates your employment without Cause (even if then eligible for Retirement,
except as the Committee otherwise provides)



  •   For death, Disability, or Retirement, the first anniversary of the date
employment ends



  •   The Term Expiration Date

If you die during the 30 or 90 day period after your employment ends (on a
termination without Cause or a resignation), the period for exercise will be
extended until the first anniversary of the date your employment ended, subject
to the Term Expiration Date.

The Committee can override the expiration provisions of this Grant Agreement.

     
Method of
Exercise
  Subject to this Grant Agreement and the Plan, you may exercise the SAR only by
providing a written notice (or notice through another previously approved
method, which could include a web-based or
voice- or e-mail system) to the Secretary of the Company or to whomever the
Committee designates, received on or
before the date the SAR expires. Each such notice must satisfy whatever
then-current procedures apply to that SAR and
must contain such representations (statements from you about your situation) as
the Company requires.
Withholding
  The Company will reduce the cash to be issued to you in connection with any
exercise of the SAR by an amount that
would equal all taxes (for example, in the U.S., Federal, state, and local
taxes) required to be withheld (at their
minimum withholding levels). If a fractional share remains after the required
withholding, the Company will pay you
the value of the fraction in cash.
Compliance
with Law
  You may not exercise the SAR if such exercise would violate any applicable
Federal or state securities laws or other laws or regulations.
Additional
Conditions
  The Company may postpone any exercise for so long as the Company
determines to be advisable to satisfy the following:
to Exercise
 


its completing or amending any securities registration or its or your satisfying
any exemption from registration under any Federal or state law, rule, or
regulation;

its receiving proof it considers satisfactory that a person seeking to exercise
the SAR after your death is entitled to do so;

your complying with any requests for representations under the Plan; and

your complying with any Federal, state, or local tax withholding obligations.

     
No Effect on
Employment
or Other
Relationship
  Nothing in this Grant Agreement restricts the Company’s rights or those of any
of its
affiliates to terminate your employment or other relationship at any time and
for
any or no reason. The termination of employment or other relationship, whether
by the Company or any of its affiliates or otherwise, and regardless of the
reason for such termination, has
the consequences provided for under the Plan and any applicable employment or
severance agreement or plan.
No Effect on
Running Business
  You understand and agree that the existence of the SAR will not affect in any
way the right or power of the Company or its stockholders to make or authorize
any adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or
any merger or consolidation of the Company, or any issuance of bonds,
debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the
Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part
of its assets or business, or any other corporate act or proceeding, whether or
not of a similar character
to those described above.
Governing Law
  The laws of the State of Delaware will govern all matters relating to the SAR,
without regard to the
principles of conflict of laws.
Notices
  Any notice you give to the Company must follow the procedures then in effect.
If no other procedures apply,
you must send your notice in writing by hand or by mail to the office of the
Company’s Secretary (or to the
Chair of the Committee if you are then serving as the sole Secretary). If
mailed, you should address it to
the Company’s Secretary (or the Chair of the Committee) at the Company’s then
corporate headquarters, unless
the Company directs recipients to send notices to another corporate department
or to a third party
administrator or specifies another method of transmitting notice. The Company
and the Committee will
address any notices to you using its standard electronic communications methods
or at your office or home
address as reflected on the Company’s personnel or other business records. You
and the Company may change
the address for notice by like notice to the other, and the Company can also
change the address for notice
by general announcements to recipients.
Amendment
  Subject to any required action by the Board or the stockholders of the
Company, the Company may cancel the
SAR and provide a new Award in its place, provided that the Award so replaced
will satisfy all of the
requirements of the Plan as of the date such new Award is made and no such
action will adversely affect the
SAR to the extent then exercisable.
US1DOCS 6817497v1
Plan Governs
 
Wherever a conflict may arise between the terms of this Grant Agreement and the
terms of the Plan, the terms
of the Plan will control. The Committee may adjust the number of SAR Shares and
the Base Price and other
terms of the SAR from time to time as the Plan provides.

3